Name: 81/1011/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 7 December 1981 applying generalized tariff preferences for 1982 in respect of certain steel products originating in developing countries
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-12-21

 Avis juridique important|41981D101181/1011/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 7 December 1981 applying generalized tariff preferences for 1982 in respect of certain steel products originating in developing countries Official Journal L 365 , 21/12/1981 P. 0204 - 0216+++++( 1 ) OJ NO L 148 , 28 . 6 . 1968 , P . 1 . DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , OF 7 DECEMBER 1981 APPLYING GENERALIZED TARIFF PREFERENCES FOR 1982 IN RESPECT OF CERTAIN STEEL PRODUCTS ORIGINATING IN DEVELOPING COUNTRIES ( 81/1011/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , IN AGREEMENT WITH THE COMMISSION , HAVE DECIDED AS FOLLOWS : ARTICLE 1 1 . FROM 1 JANUARY TO 31 DECEMBER 1982 , THE CUSTOMS DUTIES APPLICABLE TO THE PRODUCTS LISTED IN ANNEXES A AND B SHALL BE TOTALLY SUSPENDED WITHIN THE FRAMEWORK OF TARIFF QUOTAS AND CEILINGS . IMPORTS INTO GREECE OF THE PRODUCTS REFERRED TO ABOVE SHALL BE SUBJECT TO THE CUSTOMS DUTIES ESTABLISHED IN ACCORDANCE WITH ARTICLE 117 OF THE ACT OF ACCESSION OF 1979 . 2 . THE ARRANGEMENTS PROVIDED FOR IN PARAGRAPH 1 SHALL APPLY SOLELY : - IN ALL CUSTOMS AREAS OF THE COMMUNITY , TO EACH OF THE COUNTRIES OR TERRITORIES LISTED IN COLUMN 4 OF ANNEX A AGAINST EACH CATEGORY OF PRODUCTS LISTED IN COLUMNS 2 AND 3 , - IN THE COMMUNITY , TO EACH OF THE OTHER COUNTRIES OR TERRITORIES LISTED IN ANNEX C , FOR THE SAME CATEGORIES OF PRODUCTS , - IN THE COMMUNITY , TO EACH OF THE COUNTRIES OR TERRITORIES LISTED IN ANNEX C FOR THE CATEGORIES OF PRODUCTS LISTED IN ANNEX B , SUBJECT TO OBSERVANCE OF THE CONCEPT OF ORIGINATING PRODUCTS . 3 . IMPORTS EXEMPT FROM CUSTOMS DUTIES UNDER OTHER PREFERENTIAL TARIFF ARRANGEMENTS GRANTED BY THE COMMUNITY MAY NOT BE CHARGED AGAINST THESE TARIFF QUOTAS OR CEILINGS . PREFERENTIAL ENTRY AS PROVIDED FOR IN THIS DECISION SHALL BE SUBJECT TO CONFORMITY WITH THE CONCEPT OF " ORIGINATING PRODUCTS " AS DETERMINED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 14 OF REGULATION ( EEC ) NO 802/68 ( 1 ) . HOWEVER , THE COMMUNITY PREFERENCE ARRANGEMENTS PROVIDED FOR IN THIS DECISION SHALL CEASE TO APPLY TO YUGOSLAVIA FROM THE TIME THE AGREEMENT WITH THAT COUNTRY CONCERNING PRODUCTS WITHIN THE PROVINCE OF THE ECSC ENTERS INTO FORCE . 4 . THE COMMUNITY TARIFF QUOTAS AND CEILINGS SHALL BE ADMINISTERED IN ACCORDANCE WITH THE PROVISIONS SET OUT BELOW . SECTION I PROVISIONS CONCERNING THE ADMINISTRATION OF THE COMMUNITY TARIFF QUOTAS RELATING TO PRODUCTS LISTED IN ANNEX A ARTICLE 2 THE TOTAL SUSPENSION OF CUSTOMS DUTIES WITHIN THE LIMITS OF THE COMMUNITY TARIFF QUOTAS REFERRED TO IN ARTICLE 1 ( 1 ) SHALL BE ACCORDED TO EACH COUNTRY OR TERRITORY LISTED IN COLUMN 4 OF ANNEX A IN RESPECT OF THE PRODUCTS INDICATED AGAINST ITS NAME IN COLUMNS 2 AND 3 TOGETHER WITH DETAILS IN COLUMN 5 OF THE AMOUNT OF THE INDIVIDUAL QUOTAS . ARTICLE 3 1 . THE MEMBER STATES SHALL ADMINISTER THEIR TARIFF QUOTAS IN ACCORDANCE WITH THEIR OWN PROVISIONS IN THIS RESPECT . 2 . THE EXTENT TO WHICH A MEMBER STATE HAS USED UP ITS SHARE SHALL BE DETERMINED ON THE BASIS OF IMPORTS OF THE GOODS IN QUESTION WHICH HAVE BEEN ENTERED FOR FREE CIRCULATION , ON THE BASIS OF THE CUSTOMS VALUE OF THE SAID GOODS , AND WHICH ARE ACCOMPANIED BY A CERTIFICATE OF ORIGIN IN ACCORDANCE WITH THE RULES REFERRED TO IN ARTICLE 1 ( 2 ) . ARTICLE 4 EACH MEMBER STATE SHALL RE-INTRODUCE THE LEVYING OF DUTIES WHICH HAVE BEEN SUSPENDED IN RESPECT OF A COUNTRY OR TERRITORY LISTED IN COLUMN 4 OF ANNEX A AS SOON AS IT FINDS THAT THE CHARGES AGAINST ITS NATIONAL QUOTA OF THE PRODUCTS CONCERNED ORIGINATING IN THAT COUNTRY OR TERRITORY HAVE REACHED THE AMOUNT LAID DOWN IN COLUMN 6 OF ANNEX A . SECTION II PROVISIONS CONCERNING THE ADMINISTRATION OF THE COMMUNITY TARIFF CEILINGS RELATING TO THE PRODUCTS LISTED IN ANNEXES A AND B ARTICLE 5 SUBJECT TO ARTICLES 6 AND 7 , THE PREFERENTIAL TARIFF CEILING ARRANGEMENTS SHALL BE ACCORDED : - FOR PRODUCTS IN ANNEX A , TO EACH OF THE COUNTRIES OR TERRITORIES LISTED IN ANNEX C , OTHER THAN THOSE WHICH MAY BE LISTED IN COLUMN 4 OF ANNEX A , WITHIN THE LIMITS OF THE AMOUNTS SPECIFIED IN COLUMN 7 OF ANNEX A , AGAINST EACH CATEGORY OF PRODUCTS , - FOR PRODUCTS IN ANNEX B , TO THE COUNTRIES OR TERRITORIES LISTED IN ANNEX C , CONSIDERED INDIVIDUALLY , WITHIN THE LIMITS OF A COMMUNITY CEILING EQUAL TO THE HIGHEST MAXIMUM AMOUNT VALID FOR 1980 UNDER EACH OF THE PREFERENTIAL CEILINGS OPENED FOR THAT YEAR . THE INDIVIDUAL CEILING THUS ESTABLISHED SHALL BE INCREASED BY 2 % TO TAKE ACCOUNT OF THE APPLICATION BY GREECE OF COMMUNITY TARIFF PREFERENCES . ARTICLE 6 1 . AS SOON AS THE INDIVIDUAL CEILINGS FIXED OR CALCULATED IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 5 , WHICH ARE LAID DOWN FOR IMPORTS INTO THE COMMUNITY , UNDER THE CONDITIONS WHICH IT SHALL DETERMINE , OF PRODUCTS ORIGINATING IN ANY OF THE COUNTRIES OR TERRITORIES REFERRED TO IN ARTICLE 1 ( 2 ) , ARE REACHED AT COMMUNITY LEVEL , THE MEMBER STATES MAY AT ANY TIME , AT THE REQUEST OF ANY ONE OF THEM OR OF THE COMMISSION AND IN RESPECT OF THE WHOLE OF THE COMMUNITY , REINTRODUCE THE LEVYING OF THE CORRESPONDING DUTIES ON IMPORTS OF THE PRODUCTS IN QUESTION FROM EACH OF THE COUNTRIES OR TERRITORIES CONCERNED UNTIL THE END OF THE PERIOD REFERRED TO IN ARTICLE 1 ( 1 ) . 2 . WITHIN THE FRAMEWORK OF THE FOREGOING PROVISIONS , THE COMMISSION SHALL COORDINATE THE PROCEDURES FOR REINTRODUCING NORMAL CUSTOMS DUTIES , IN PARTICULAR BY NOTIFYING THE DATE COMMON TO THE WHOLE OF THE COMMUNITY AND DIRECTLY APPLICABLE IN EACH MEMBER STATE . THIS NOTIFICATION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . 3 . HOWEVER , PARAGRAPHS 1 AND 2 SHALL NOT APPLY TO THE COUNTRIES LISTED IN ANNEX D . ARTICLE 7 THE EXTENT TO WHICH CEILINGS AND MAXIMUM AMOUNTS HAVE BEEN USED UP SHALL BE DETERMINED AT COMMUNITY LEVEL ON THE BASIS OF IMPORTS CHARGED IN THE MANNER LAID DOWN IN ARTICLE 8 ( 1 ) AND ( 2 ) . SECTION III GENERAL PROVISIONS ARTICLE 8 1 . IMPORTS OF THE PRODUCTS IN QUESTION SHALL BE CHARGED AGAINST THE QUOTA SHARES AND COMMUNITY CEILINGS AS AND WHEN THE PRODUCTS ARE ENTERED FOR FREE CIRCULATION , ON THE BASIS OF THE CUSTOMS VALUE OF THE SAID PRODUCTS , AND ARE ACCOMPANIED BY A CERTIFICATE OF ORIGIN IN ACCORDANCE WITH THE RULES LAID DOWN IN ARTICLE 1 ( 2 ) . 2 . GOODS MAY BE CHARGED AGAINST A CEILING OR ADMITTED UNDER A TARIFF QUOTA ONLY IF THE CERTIFICATE OF ORIGIN REFERRED TO IN PARAGRAPH 1 IS PRESENTED BEFORE THE DATE ON WHICH THE LEVYING OF DUTIES IS REINTRODUCED . 3 . FOR THE PURPOSES OF THE APPLICATION OF THIS DECISION , THE ECU IN WHICH THE PREFERENTIAL AMOUNTS ARE EXPRESSED AND THE RATES FOR THE CONVERSION INTO NATIONAL CURRENCIES SHALL BE THOSE LAID DOWN IN THE COMMON CUSTOMS TARIFF . HOWEVER , FOR PRODUCTS LISTED IN ANNEX A UNDER ORDER NOS 2 , 3 AND 5 , CONVERSION INTO NATIONAL CURRENCIES OF THE PREFERENTIAL AMOUNTS EXPRESSED IN ECU SHALL BE CARRIED OUT IN ACCORDANCE WITH THE FOLLOWING RATES : 1 ECU = DM 3.189852 BFRS / LFRS 46.28908 FL 3.277896 FF 5.714934 LIT 881.12 DKR 7.629304 POUND IRL 0.522821 POUND 0.48305 DR 42.58968 4 . ANY AMENDMENT TO THE LIST OF BENEFICIARIES , IN PARTICULAR BY THE ADDITION OF NEW COUNTRIES OR TERRITORIES , MAY ENTAIL A CORRESPONDING ADJUSTMENT TO COMMUNITY TARIFF QUOTAS OR CEILINGS . ARTICLE 9 1 . EVERY THREE MONTHS , THE MEMBER STATES SHALL FORWARD TO THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES THE INFORMATION RELATING TO IMPORTS UNDER THIS DECISION , IN ACCORDANCE WITH THE PROVISIONS OF THE NOMENCLATURE OF GOODS FOR EXTERNAL TRADE STATISTICS OF THE COMMUNITY AND STATISTICS OF TRADE BETWEEN MEMBER STATES ( NIMEXE ) . 2 . HOWEVER , IN THE CASE OF PRODUCTS IN ANNEX A SUBJECT TO QUOTAS , THE MEMBER STATES SHALL , BY THE 11TH DAY OF EACH MONTH AT THE LATEST , FORWARD THE LIST OF CHARGES EFFECTED DURING THE PREVIOUS MONTH . IN THE CASE OF PRODUCTS OF ANNEX A SUBJECT TO CEILINGS , THE MEMBER STATES SHALL FORWARD TO THE COMMISSION , AT ITS REQUEST AND UNDER THE SAME CONDITIONS , THE LIST OF CHARGES EFFECTED DURING THE PREVIOUS MONTH . AT THE COMMISSION'S REQUEST , WHEN THE LEVEL OF 75 % OF THE CEILING IS REACHED , THE MEMBER STATES SHALL FORWARD THE LISTS OF CHARGES TO THE COMMISSION EVERY 10 DAYS ; THESE LISTS SHALL BE FORWARDED WITHIN FIVE DAYS OF THE END OF EACH 10-DAY PERIOD . ARTICLE 10 THE MEMBER STATES SHALL , IN CLOSE COOPERATION WITH THE COMMISSION , TAKE ALL NECESSARY MEASURES TO ENSURE THAT THIS DECISION IS APPLIED . ARTICLE 11 THE MEMBER STATES SHALL TAKE ALL MEASURES NECESSARY FOR THE IMPLEMENTATION OF THIS DECISION . ARTICLE 12 THIS DECISION SHALL ENTER INTO FORCE ON 1 JANUARY 1982 . DONE AT BRUSSELS , 7 DECEMBER 1981 . THE PRESIDENT CARRINGTON